Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kim (KR 20020033876) teaches an air conditioner comprising an opening 4 and a cover 8 that covers a refrigerant pipe (6). 
None of the reference of record suggest or render obvious the limitation of an air processing unit located at a top of a heat medium flow path configured to allow the heat medium to flow through the heat medium heat exchanger, the air processing unit including an air reservoir and an air purge valve configured to discharge air in the air reservoir, wherein the air purge valve is positioned on a rear side in a projection direction of the opening inside the casing, the cover includes, on one side thereof, a single hook protruding from the cover body, and the cover includes, on an other side thereof opposite to the one side, a temporarily fixing tab configured to temporarily fix the cover to the casing with the cover body closing the opening, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        2/24/2022